Title: To John Adams from Mathew Carey, 6 November 1822
From: Carey, Mathew
To: Adams, John


				
					Sir,
					Philada Nov. 6. 1822.
				
				I have recd & read with great pleausre Your very acceptable letter of the 29th ult.Next to the approbation of a man’s own conscience, that of the enlightened part of mankind, is the greatest reward a correct mind can desire. It has been always my object—”laudari laudatis viris.” And I therefore estimate at a high rate the commendation you are so good to bestow on my efforts to promote the public welfare.I enclose send some more of my          trations, & am, / very respectfullly /  Your obt. hble. Servt
				
					Mathew Carey
				
				
			